     Denise Bourgeois Haley
 1   Attorney at Law: 143709
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com                            JS-6
 5   Attorneys for Plaintiff
     Bianca Aimee Turner
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION
 9
10
11   BIANCA AIMEE TURNER,                   ) Case No.: 2:20-cv-09879-MAA
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
22
     DATE: 06/29/2021
23                             ___________________________________
                                     _______________________________
                               THE HONORABLE
                                     ONO ORABLE MARMARIA      AUDERO
                                                      RIA A. AUDE
24                             UNITEDD STATES
                                       STATES MAGISTRATE JUDGE  JUD
25
26

                                            -1-
     DATE: June 24, 2021      Respectfully submitted,
 1
                              LAW OFFICES OF LAWRENCE D. ROHLFING
 2
                                    /s/ Denise Bourgeois Haley
 3                         BY: __________________
                              Denise Bourgeois Haley
 4                            Attorney for plaintiff Bianca Aimee Turner
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                      -2-
                            CERTIFICATE OF SERVICE
 1                     FOR CASE NUMBER 2:20-CV-09879-MAA
 2
           I hereby certify that I electronically filed the foregoing with the Clerk of the
 3
     Court for this court by using the CM/ECF system on June 24, 2021.
 4
 5         I certify that all participants in the case are registered CM/ECF users and

 6   that service will be accomplished by the CM/ECF system.
 7
                               /s/ Denise Bourgeois Haley
 8
                               _______________________________
 9                             Denise Bourgeois Haley
                               Attorneys for Plaintiff
10                             ___________

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -3-
